Citation Nr: 0703543	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
and thus entitled to VA benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the appellant was not 
a surviving spouse and thus not entitled to dependency and 
indemnity compensation (DIC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed for VA survivor benefits in June 2003, a 
year after the death of the veteran.  She alleges that 
although she and the veteran were not legally married, she 
should be recognized as the surviving spouse of the veteran.  
In effect, she has essentially asserted that she had a 
"deemed valid" marriage to the veteran despite the lack of 
any formal marriage.  See 38 U.S.C.A. § 103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.52 (2006); VAOPGCPREC 58-91.

Governing law provides that DIC benefits may be paid to the 
surviving spouse of a veteran if certain requirements are 
met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).  

A "surviving spouse" is defined as a person of the opposite 
sex, who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2006).

For VA benefits purposes, a spouse is a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
See 38 C.F.R. § 3.50(a) (2006).  A marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 
38 C.F.R. § 3.1(j) (2006).  

The evidentiary record includes a Report of Contact form of 
an August 2003 telephone conversation with the appellant.  
The form indicates the appellant conceded she and the veteran 
were never married and also that she spoke of a prior 
marriage and divorce, in the state of Virginia, to someone 
other than the veteran.  The record also contains the 
veteran's death certificate which indicates that he was 
married at the time of his death.

In an August 2003 written statement, the appellant 
acknowledged she and the veteran were never married, but 
asserted that she and the veteran lived as husband and wife 
for forty-five years, until the date of his death.  She 
indicated that she provided care for the veteran, their bills 
were paid jointly, and that they held themselves out to the 
public as "husband and wife."  In support of her claim, the 
appellant submitted her daughter's birth certificate which 
shows the veteran was the father and the daughter was given 
his last name.  The appellant further indicated she and the 
veteran raised together this daughter together, and that she 
is unaware of the fact that her parents are not legally 
married.  The appellant also submitted a 1976 Virginia deed 
of sale, reflecting the sale of their home to them as husband 
and wife; and copies of the veteran's 1964 burial benefits 
certificate (from civilian employment) and 1998 tax return, 
wherein veteran identified her as his spouse.  

The Commonwealth of Virginia does not recognize common-law 
marriage and requires that parties to an intended marriage 
obtain a license and then have a ceremony which is solemnized 
in one of the prescribed manners detailed in the Virginia 
Code.  VA. CODE ANN. § 20-13 (West 2006).  The Board observes 
that the appellant has not provided a marriage certificate or 
marriage license showing that a legal marriage took place in 
Virginia.  Nevertheless, where an attempted marriage (common-
law) is invalid by reason of legal impediment, VA regulations 
allow for certain attempted marriages to be nevertheless 
"deemed valid" if specific legal requirements are met.  

The Board notes that such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.  
If the provisions of 38 C.F.R. § 3.205(a) are satisfied, 
along with those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (2006).

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
Moreover, the Court has issued pertinent directives in this 
regard in Colon v. Brown, 9 Vet. App. 104 (1996).  The Court 
indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  Specifically, in cases such as here, 
the appellant must be given an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c), indicating that 
she had no knowledge of an impediment to the marriage.  

Therefore, in order to give the appellant all due 
consideration under the law, the Board finds that additional 
development must be undertaken on this case prior to 
adjudication, specifically, to determine whether the 
appellant had knowledge of a legal impediment to the 
marriage.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2006). 

2.  The appellant should be given an 
opportunity to submit a written 
statement, regarding: a) her belief of a 
valid common-law marriage to the veteran, 
b) her lack of knowledge of any 
impediment to such purported marriage; 
including the significance, if any, of a 
prior marriage and divorce in Virginia, 
from a previous spouse and c) any prior 
knowledge of the laws concerning marriage 
in the Commonwealth of Virginia.  

3.  The appellant should also be given 
the opportunity to submit any additional 
evidence not previously submitted, which 
indicate the status of a husband and wife 
relationship between herself and the 
veteran, at any time during their 
attempted marriage.  The RO should inform 
her of the types of documentation 
desirable, to include bank statements, 
bills, and credit card accounts.

4.  The RO should thereafter readjudicate 
the issue.  If the decision remains 
adverse to the claimant, she and her 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
currently on appeal.  Thereafter, the 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



